Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141469                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TIMOTHY J. WHITE,                                                                                   Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices


  v                                                                 SC: 141469
                                                                    COA: 291144
                                                                    Jackson CC: 08-003665-NF
  PROGRESSIVE MICHIGAN INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  BRIAN SCOTT WILLIAMS,
             Defendant.
  _________________________________________/

        On order of the Court, the application for leave to appeal the June 15, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           p1027                                                               Clerk